Title: From James Madison to Elbridge Gerry, 21 June 1811
From: Madison, James
To: Gerry, Elbridge



private
Dear Sir
Washington June 21. 1811
I thank you for your polite communication of the Speech to your Legislature. The solid & seasonable truths so emphatically inculcated in it, can not fail to do much good. The noise & anger which it is exciting, prove that the faction is deeply stung by the exposure of its guilt, and will increase the public indignation, by rousing a more diffusive attention to the subject. The delay of Mr. Pinkney & Mr. Foster continue to exercise our patience. From the arrival of the former, little not already known can be expected, as it appears that the latest communications from Paris did not reach England in time for him. The return of the John Adams which may now be shortly looked for, will supply that failure. With respect to Mr. F. there are obvious considerations forbidding much reliance on the purport of his mission. On the other hand, some hope is awakened by the reports that it proceeds from the decision of the Prince Regent, agst. the will of the Cabinet, and is meant to keep the path open for amicable arrangements. If this be really the case, it is possible that Mr. F. may have authority to do something on the more critical points depending, altho’ the mode will be awkward, and the result diletory. Be pleased to accept my great esteem & friendly respects.
James Madison
